                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 ADAMS & BOYLE, P.C., on behalf of itself and
 its patients; et al.,

                                                                     CASE NO. 3:15-cv-00705
        Plaintiffs,
                                                                    JUDGE FRIEDMAN
        v.
                                                                    MAGISTRATE JUDGE
 HERBERT H. SLATERY III, Attorney General of
                                                                    FRENSLEY
 Tennessee, in his official capacity; et al.,

        Defendants.



             PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES ON APPEAL

       Plaintiffs Adams & Boyle P.C., Memphis Center for Reproductive Health, Knoxville

Center for Reproductive Health, Planned Parenthood of Tennessee and North Mississippi, and Dr.

Kimberly Looney (collectively, “Plaintiffs”), hereby move, pursuant to 42 U.S.C. § 1988(b),

Federal Rule of Civil Procedure 54, and Local Rule 54.01(b)(2) for an award of $98,658 in

attorneys’ fees, which Plaintiffs incurred in litigating Defendants’ appeal of this Court’s grant of

a preliminary injunction, in which they prevailed, and in preparing the instant fee application.

       The grounds for granting this motion are set forth in the accompanying memorandum of

law and supporting declarations of Genevieve Scott, Autumn Katz, Michelle Moriarty, Richard

Muniz, Maithreyi Ratakonda, Julia Kaye, and William Harbison attached thereto. Plaintiffs reserve

the right to supplement this request to seek any additional fees and/or costs incurred in conjunction

with the preparation and litigation of this motion.

       Pursuant to Local Rule 7.01(a)(1), counsel for Plaintiffs have conferred with counsel for

Defendants. Defendants oppose this motion.


                                                 1

   Case 3:15-cv-00705 Document 263 Filed 06/22/20 Page 1 of 4 PageID #: 6339
                                 Respectfully submitted,

                                 /s/ Thomas Castelli
                                 Thomas H. Castelli (No. 24849)
                                 American Civil Liberties Union
                                 Foundation of Tennessee
                                 P.O. Box 120160
                                 Nashville, TN 37212
                                 Tel: (615) 320-7142
                                 tcastelli@aclu-tn.org

                                 Attorney for Plaintiffs

                                 Scott P. Tift
                                 David W. Garrison
                                 BARRETT JOHNSTON MARTIN & GARRISON, LLC
                                 Bank of America Plaza
                                 414 Union Street, Suite 900
                                 Nashville, TN 37219
                                 Tel: (615) 244-2202
                                 Fax: (615) 252-3798
                                 stift@barrettjohnson.com
                                 dgarrison@barrettjohnson.com

                                 Thomas C. Jessee
                                 Jessee & Jessee
                                 P.O. Box 997
                                 Johnson City, TN 37605
                                 Tel: (423) 928-7175
                                 jjlaw@jesseeandjessee.com

                                 Autumn Katz*
                                 Genevieve Scott*
                                 Michelle Moriarty*
                                 Center for Reproductive Rights
                                 199 Water Street, 22nd Floor
                                 New York, NY 10038
                                 Tel: (917) 637-3600
                                 Fax: (917) 637-3666
                                 akatz@reprorights.org
                                 gscott@reprorights.org
                                 mmoriarty@reprorights.org




                                    2

Case 3:15-cv-00705 Document 263 Filed 06/22/20 Page 2 of 4 PageID #: 6340
                                 Attorneys for Plaintiffs Adams & Boyle, P.C. and
                                 Memphis Center for Reproductive Health

                                 Maithreyi Ratakonda*
                                 Planned Parenthood Federation of America
                                 123 William St., 9th Floor
                                 New York, NY 10038
                                 Tel: (212) 261-4405
                                 Fax: (212) 247-6811
                                 mai.ratakonda@ppfa.org

                                 Richard Muniz*
                                 Planned Parenthood Federation of America
                                 1110 Vermont Ave NW, Suite 300
                                 Washington, DC 20005
                                 Tel: (202) 973-4800
                                 Fax: (202) 296-3480
                                 Richard.muniz@ppfa.org

                                 Attorneys for Plaintiffs Planned Parenthood of
                                 Tennessee and North Mississippi and Dr. Kimberly
                                 Looney

                                 Julia Kaye*
                                 American Civil Liberties Union Foundation
                                 125 Broad Street, 18th Floor
                                 New York, NY 10004
                                 Tel: (212) 549-2633
                                 jkaye@aclu.org

                                 Attorney for Plaintiff   Knoxville   Center   for
                                 Reproductive Health

                                 *Admitted pro hac vice




                                    3

Case 3:15-cv-00705 Document 263 Filed 06/22/20 Page 3 of 4 PageID #: 6341
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Plaintiffs’ Motion for

Attorneys’ Fees on Appeal has been served on the following counsel of record through the

Electronic Filing System on this 22nd day of June, 2020:

Alexander Stuart Rieger
Steven Ashley Hart
Sue A. Sheldon
Lindsay Sisco
Matt Cloutier
Amber Seymour
Kathryn Baker

Tennessee Attorney General's Office
P O Box 20207
Nashville, TN 37202-0207
(615) 741-2408
Fax: (615) 532-5683
alex.rieger@ag.tn.gov
steve.hart@ag.tn.gov
sue.sheldon@ag.tn.gov
lindsay.sisco@ag.tn.gov
matt.cloutier@ag.tn.gov
amber.seymour@ag.tn.gov
kathryn.baker@ag.tn.gov


                                                           /s/ Tom Castelli
                                                           Tom Castelli




                                               4

  Case 3:15-cv-00705 Document 263 Filed 06/22/20 Page 4 of 4 PageID #: 6342
